                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 RANDY NORBERG,                                     Civil Action No. 7:20-cv-00072
     Plaintiff,
                                                    MEMORANDUM OPINION
 v.
                                                    By: Norman K. Moon
 LEU, et al,                                        Senior United States District Judge
       Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to Bivens v. Six

Unknown Names Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). By order entered

January 22, 2020, the court directed plaintiff to submit within 20 days from the date of the order

a statement of assets, an inmate account form, and a certified copy of plaintiff’s trust fund

account statement for the six-month period immediately preceding the filing of the complaint,

obtained from the appropriate prison official of each prison at which plaintiff is or was confined

during that six-month period. Plaintiff was advised that a failure to comply would result in

dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.
                     21st day of February, 2020.
        ENTER: This ______
